 

Exhibit 10.4

 

[tex10-4logo.jpg] 

 

BIOANALYTICAL SYSTEMS, INC.

 

EMPLOYEE STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made this 13th day of May, 2016, by and between Bioanalytical
Systems, Inc., an Indiana corporation with its principal office at 2701 Kent
Avenue, West Lafayette, Indiana (hereinafter called “Company”), and Jill C
Blumhoff, residing at 650 Perrin Avenue, Lafayette, IN 47904 (hereinafter called
the “Grantee”), pursuant to, and subject to, the terms, conditions and
limitations contained in the Company’s 2008 Stock Option Plan (hereinafter
called the “Plan”), a copy of which is available upon request.

 

WITNESSETH THAT:

 

WHEREAS, in the interests of affording an incentive to the Grantee to give his
best efforts to the Company as a company officer, employee, or member of the
Board of Directors, the Company wishes to provide that the Grantee shall have an
Option to buy Common Shares of the Company:

 

NOW, THEREFORE, it is hereby mutually agreed to as follows:

 

1. Pursuant to, and subject to, the terms, conditions and limitations contained
in the Company’s 2008 Stock Option Plan (hereinafter called the “Plan”), the
Company hereby grants to the Grantee the right and Option to purchase, on the
terms and conditions hereinafter set forth, all or any part of an aggregate of
10,000 shares (hereinafter called “Subject Shares”) of the presently authorized,
but unissued, or treasury, Common Shares of the Company, hereinafter called the
“Common Shares”) at a purchase price of $0.94 per share, exercisable in whole or
in part from time to time subject to the limitation that no Option may be
exercised with respect to fewer than twenty-five (25) shares then subject to
Option hereunder, in which event any exercise must be as to all such shares and
subject to the further limitation that the Options represented by the Agreement
shall first become exercisable in three equal installments pursuant to the
following sentence. The Option may be exercised as to the shares covered by the
first installment from and after the first anniversary of the grant of the
Option, with the second and third installments becoming exercisable on the two
succeeding anniversary dates. Unless sooner terminated under the terms of the
Plan or this Agreement, the Option shall expire as to all shares subject to
purchase hereunder on the 10th anniversary date of this Agreement if not
exercised on or before such date.

 

[tex10-4footer.jpg]

 

   

 

 

2. Subject to the limitation specified in Section 1 hereof the terms and
conditions of the Plan (including, but not limited to, the exercise provisions
of Section 7 of the Plan, and the termination provisions of Section 8 of the
Plan), the Grantee may from time to time exercise this Option by delivering a
written notice of exercise and subscription agreement to the Secretary of the
Company specifying the number of whole shares to be purchased, accompanied by
payment (i) in cash, (ii) by certified check or bank cashier’s check, (iii)
through the tender to the Company of Common Shares of the Company owned by the
Grantee or by withholding of Common Shares of the Company that are subject to
the Option, which Common Shares shall be valued, for purposes of determining the
extent to which the purchase price has been paid, at their fair market value on
the date of exercise as determined in Section 7(c) of the Plan, or (iv) by a
combination of the methods described in (i), (ii), or (iii). The Company may, in
its sole discretion, refuse to withhold Common Shares of the Company as payment
of the exercise price of the Option. Such exercise shall be effective upon
receipt by the Secretary of such written notice, subscription agreement and
payment of the purchase price. Only the Grantee may exercise the Option during
the lifetime of the Grantee. No fractional shares may be purchased at any time
hereunder.

 

3. Upon the effective exercise of the Option, or any part thereof, certificates
representing the shares so purchased, marked fully paid and non-assessable,
shall be delivered to the person who exercised the Option, except as provided in
Section 6(j) of the Plan. Until certificates representing such shares shall have
been issued and delivered, the Grantee shall not have any of the rights or
privileges of a shareholder of the Company in respect of any such shares.

 

4. In the event that, prior to the delivery by the Company of all the Subject
Shares, there shall be an increase or reduction in the number of Common Shares
of the Company issued and outstanding by reason of any subdivision or
consolidation of Common Shares or any other capital adjustment, the number of
shares then subject to this option shall be increased or decreased as provided
in Section 11 of the Plan.

 

5. The option and the rights and privileges conferred by this Option Agreement
shall not be assigned or transferred by the Grantee in any manner except by will
or under the laws of descent and distribution. In the event of any attempted
assignment or transfer in violation of this Section 5, the Option, rights and
privileges conferred by this Option Agreement shall become null and void.

 

6. Nothing herein contained shall be deemed to create any limitation nor
restriction upon such rights as the Company would otherwise have to terminate a
person as an employee of the Company.

 

7. The Option, rights and privileges herein conferred are granted subject to the
terms and conditions set forth herein and in the Plan.

 

8. Any notices to be given or served under the terms of this Option Agreement
shall be addressed to the Secretary of the Company at 2701 Kent Avenue, West
Lafayette, Indiana, and to the Grantee at the address set forth on page one of
this Option Agreement, or such other address or addresses as either party may
hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given or served, and deposited in the United States mail.

 

   

 

 

9. The interpretation by the Compensation Committee, appointed by the Company’s
Board of Directors to administer the Plan, or any provisions of the Plan or of
this Option Agreement shall be final and binding on the Grantee unless otherwise
determined by the Company’s Board of Directors.

 

10. This Option Agreement shall be governed by the laws of the State of Indiana.

 

IN WITNESS WHEREOF, the Company and the Grantee have signed this Option
Agreement as of the day and year first above written.

 

  “COMPANY”       BIOANALYTICAL SYSTEMS, INC.       By:   [tex10-4sig.jpg]   
Jacqueline M. Lemke   President and Chief Executive Officer       “GRANTEE”    
  Print:       Sign:

 

   

